914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy Ruth MCGRADY, Plaintiff-Appellant,v.EASTFIELD CORPORATION;  United Paper Workers InternationalUnion, AFL-CIO, Defendants-Appellees.
No. 90-2116.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 23, 1990.Decided Sept. 25, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A No. 89-2806-B).
Dorothy Ruth McGrady, appellant pro se.
Robert Howard Brown, Laner, Muchin, Dombrow, Becker, Levin & Tominberg, Ltd., Chicago, Ill.;
Joel Allen Smith, Abato, Rubenstein & Abato, P.A., Lutherville, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, SPROUSE, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Dorothy Ruth McGrady appeals from the district court's order denying her request for appointment of counsel and dismissing her Title VII complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   McGrady v. Eastfield Corp., C/A No. 89-2806-B (D.Md. May 18, 1990).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

AFFIRMED


*
 The district court denied McGrady's request for appointed counsel at the same time that it granted the defendants' motions to dismiss.  The better practice would have been for the court to rule on the motion for appointment of counsel prior to ruling on the motions to dismiss.  Miles v. Department of the Army, 881 F.2d 777, 784 (9th Cir.1989).   See Brown-Bey v. United States, 720 F.2d 467, 471 (7th Cir.1983)